614 F.3d 1240 (2010)
John COFFIN, Cynthia Coffin, Plaintiffs-Appellants,
v.
Stacy BRANDAU, individually, f.k.a. Stacy Ferris, James Lutz, individually, Defendants-Appellees.
No. 08-14538.
United States Court of Appeals, Eleventh Circuit.
August 17, 2010.
Yardley Drake Buckman, II, Amiee Ruth Buckman, Buckman & Buckman, P.A., Sarasota, FL, for Plaintiffs-Appellants.
Richard R. Garland, Dickinson & Gibbons, P.A., Nevin Alan Weiner, Nevin & Weiner, P.A., Sarasota, FL, for Defendants-Appellees.
Before DUBINA, Chief Judge, and TJOFLAT, EDMONDSON, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON, PRYOR and MARTIN, Circuit Judges[*].
BY THE COURT:
A member of this Court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
*1241 IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.
NOTES
[*]  Senior United States Circuit Judge R. Lanier Anderson has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c).